STATE OF MISSOURI,                           )
                                             )
               Plaintiff-Respondent,         )
                                             )
v.                                           )        No. SD36859
                                             )        Filed: March 30, 2022
NIKIA BARNUM,                                )
                                             )
               Defendant-Appellant.          )

           APPEAL FROM THE CIRCUIT COURT OF LAWRENCE COUNTY

                         Honorable Mark Stephens, Special Judge

AFFIRMED

       Nikia Barnum (Defendant) was charged by information with committing the

following offenses in December 2016: the class A felony of trafficking in the first degree in

violation of § 195.222 (Count 1); the class D felony of resisting arrest in violation of

§ 575.150 (Count 2); the class C felony of possession of Adderall, a controlled substance, in

violation of § 195.202 (Count 3); and the class A misdemeanor of possession of drug

paraphernalia in violation of § 195.233 (Count 4).1


       1
          All statutory references are to RSMo Noncum. Supp. (2014). Effective January 1,
2017, the provisions of §§ 195.202, .222 and .233 were extensively rewritten and transferred
to §§ 579.015, .065 and .074, respectively.
       Defendant waived a jury trial, and he did not testify or present any evidence. After

hearing all of the evidence and arguments, the trial court found Defendant guilty on all four

counts. The court sentenced Defendant to 15 years’ imprisonment for trafficking in the first

degree; two years for felony resisting arrest; five years for possession of a controlled

substance; and 90 days in county jail (with credit for time served) for misdemeanor

possession of drug paraphernalia. The sentences were concurrent, except for Defendant’s

sentence for felony resisting arrest. That sentence was to be served consecutively to the

sentences imposed on the other counts. This appeal followed.

       Defendant presents two points for decision. Point 1 challenges the sufficiency of the

evidence on the resisting-arrest count. Point 2 challenges the denial of a motion to suppress.

Finding no merit in either point, we affirm. For ease of analysis, we will review the points

in reverse order.

                                           Point 2

       In Point 2, Defendant challenges the denial of his motion to suppress evidence and

the admission of that evidence at trial.2 The basis for Defendant’s objection was that the

highway patrol troopers he encountered did not have “reasonable suspicion that criminal

activity was afoot” when they seized him. According to Defendant, this means all of the

evidence recovered after the seizure should have been excluded. The motion to suppress




       2
          A point challenging only the denial of a motion to suppress is fatally defective
because the actual ruling subject to challenge is the admission of the evidence at trial. State
v. James, 267 S.W.3d 832, 837 (Mo. App. 2008). In a jury-tried case, the objection(s) in the
motion to suppress must be made when the evidence is offered at trial and carried forward
in the motion for new trial to be preserved for appellate review. See State v. Nunez, 455
S.W.3d 529, 530 (Mo. App. 2015). In a bench-tried case like this one, renewing the
objection(s) at trial is sufficient. See State v. Abercrombie, 229 S.W.3d 188, 192 (Mo. App.
2007).
                                              2
was denied after the court conducted an evidentiary hearing. At trial, Defendant’s objection

was renewed, and additional evidence relevant to this issue was presented.

       An appellate court reviews the trial court’s denial of a motion to suppress in the light

most favorable to that ruling, and we defer to the trial court’s credibility determinations.

State v. Rice, 573 S.W.3d 53, 66 (Mo. banc 2019). We will not reverse unless the trial

court’s ruling on the motion to suppress was clearly erroneous. State v. Holman, 502

S.W.3d 621, 624 (Mo. banc 2016). Clear error exists only if, after reviewing the entire

record, an appellate court is left with the definite and firm belief a mistake has been made.

Id.

       The Fourth Amendment, applicable to the states through the Fourteenth Amendment,

“protects the right of citizens to be free from unreasonable searches and seizures[.]” State

v. Lovelady, 432 S.W.3d 187, 190 (Mo. banc 2014). “Warrantless seizures are generally

unreasonable and, therefore, unconstitutional, unless an exception applies.” Id. at 191; State

v. Smith, 448 S.W.3d 835, 840 (Mo. App. 2014). One such exception involves the so-called

Terry stop. See Terry v. Ohio, 392 U.S. 1 (1968); State v. Pike, 162 S.W.3d 464, 472 (Mo.

banc 2005). Pursuant to this exception, an officer may conduct a brief investigatory stop

when he or she has a reasonable suspicion, based upon specific and articulable facts, that

illegal activity has occurred or is occurring. Pike, 162 S.W.3d at 472. Another exception to

the warrant requirement is an arrest based upon probable cause. See State v. Wykert, 639

S.W.3d 547 (Mo. App. 2022); State v. Ganaway, 624 S.W.3d 361, 366 (Mo. App. 2021).

       On appeal, “determinations of reasonable suspicion and probable cause are reviewed

de novo.” State v. Grayson, 336 S.W.3d 138, 142 (Mo. banc 2011) (internal quotation marks

and citation omitted). We consider the evidence presented to the trial court at the hearing



                                              3
on the motion to suppress and the evidence presented at trial to determine whether there is

sufficient evidence in the record to support the trial court’s ruling. State v. Hughes, 563

S.W.3d 119, 124 (Mo. banc 2018). We have applied these principles in summarizing the

evidence presented.

       On December 9, 2016, the Missouri Highway Patrol conducted a “ruse drug

checkpoint” operation on I-44 near Exit 33 in Lawrence County. Sergeant Gary Braden

(Sergeant Braden) and Sergeant James Musche (Sergeant Musche) were involved in the

operation. Signs were placed on the inner and outer shoulders of the eastbound lanes of I-

44 that said: “Drug Checkpoint Ahead, K9 in Use.” There was no actual drug checkpoint

being conducted.

       The signs were placed relatively close to Exit 33. This particular exit was chosen

because there were no gas stations, convenience stores or restaurants nearby, and the abutting

road, Lawrence County Road 1010 (Road 1010), was surrounded by “basically farm

country” and provided access only to a few residences. Sergeant Braden described what

happened if a driver took Exit 33:

       On that day, they were observed. We would have an unmarked, plainclothes
       officer, unmarked vehicle and a plainclothes officer sitting on the shoulder of
       the exit. He would observe how the – how the vehicle exited the interstate.
       Then he would observe and watch for any violations the vehicle might have
       committed. And we’re in contact with him via radio the entire time. And he
       would call out a vehicle, the make, model, color, sometimes the registration
       if he could see it, of the vehicle that was exiting and then he would watch for
       any violations and call those out if they committed one.

Before reaching Exit 33, eastbound drivers would have passed by a “big Kum & Go gas

station, convenience store [and] Subway restaurant” located at the top of the ramp at Exit 29

in Sarcoxie.




                                              4
       At 2:15 p.m., the trooper sitting on the shoulder of Exit 33 called out a gray Toyota

Corolla (the Corolla) with a Texas license plate. The trooper said that the Corolla “was in

the left lane and abruptly changed lanes and took the exit kind of at the last second.” No

traffic violation was observed. The Corolla went to the top of the ramp and turned south on

Road 1010. There were only farms and residences in that direction on Road 1010. There

was nothing on Road 1010 that would cause a driver to believe there was either a gas station

or business at which one could ask for directions. Sergeant Braden checked the plates via

computer and determined that the Corolla was a Hertz rental car from Texas. Sergeant

Braden followed the Corolla.

       The Corolla traveled less than one-quarter of a mile and turned into the first residence

on the west side of Road 1010. Sergeants Braden and Musche were familiar with that

residence because a felony narcotics arrest had been made in the driveway the previous day.

Based on that event, Sergeant Braden knew the people who lived there would not be at home.

As Sergeant Braden drove by the residence, he saw Defendant, who was the driver, and a

female passenger, later identified as Kimberly Shanks (Shanks), get out of the Corolla.3

Defendant and Shanks “hurried” to the front door of the residence and knocked on the door.

Sergeant Braden pulled into the next driveway south of the residence. Sergeant Musche, in

plainclothes and an unmarked vehicle, pulled in behind Sergeant Braden.

       Sergeant Braden decided to make consensual contact with the occupants of the

Corolla. Because the occupants were not the homeowners and their vehicle was a rental

from Texas, the troopers needed to “check to see if they needed any assistance or what the




       3
           Another female passenger with the last name of Garza remained in the vehicle.
                                              5
circumstances were that they were at that residence.” The troopers then pulled their vehicles

into the driveway behind the Corolla, exited and approached Defendant and Shanks.

       After the troopers identified themselves as investigators, Defendant abruptly placed

both of his hands in the dark leather coat he was wearing. When asked about the nature of

their trip, Defendant said he and his passengers were returning to Michigan from Oklahoma

City after having been there for four or five days. Defendant identified himself with a

Michigan driver’s license. According to Sergeant Musche, “Oklahoma City and Tulsa are

some of the largest methamphetamine hubs in the Midwest,” and travel from Oklahoma City

or Texas to Michigan would be consistent with moving methamphetamine.4

       Defendant said that he was looking for a gas station. Sergeant Musche then asked

Defendant why he didn’t stop at Sarcoxie, but Defendant “didn’t provide a plausible

answer.”    During that entire conversation, Defendant paused before answering each

question.

       The troopers also noticed a large bulge under Defendant’s coat, in the upper chest

area. When asked what was in his coat, Defendant produced a prescription pill bottle out of

his left coat pocket and showed it to Sergeant Musche. The bottle contained several pills

and was labeled with a prescription for Adderall.5 The Adderall prescription was for a

person named Timothy Shanks. At that point, Sergeant Musche knew: (1) this medication



       4
         Sergeant Musche also testified that I-44 is “a known drug corridor” and that “drugs
flow from the southwest and west coast of this country through Missouri on Interstate 44 to
points north and east of here.”
       5
           Adderall is a combination of four amphetamine salts: “dextroamphetamine
saccharate, dextroamphetamine sulfate, amphetamine aspartate, and amphetamine sulfate.”
Adderall: 7 things you should know, http://drugs.com/tips/Adderall-patient-tips (last visited
Mar. 29, 2022). Amphetamine salts are a Schedule II controlled substance in Missouri. See
§ 195.017.4(3)(a); § 195.202.
                                             6
had not been prescribed for Defendant; (2) the bottle contained a number of pills; and (3)

Adderall was a Schedule II controlled substance. Defendant claimed that the bottle belonged

to Shanks’ son, although he was not present in the Corolla.

       Sergeant Musche became concerned that the large bulge under Defendant’s coat

might be a concealed weapon. When Sergeant Musche reached out to touch the large bulge

to make sure Defendant did not have weapon, Defendant fled. Sergeant Musche pursued

Defendant for about 40 feet and tackled him near a barbed wire fence. Sergeant Musche

yelled repeatedly: “Stop resisting. Stop resisting. Show me your hands.” Defendant

“turtled up” with his hands under his body. After a prolonged struggle that “seemed like

forever[,]” Sergeants Musche and Braden forced Defendant’s hands behind his back and into

handcuffs. As Defendant got to his feet, he attempted to run again. Sergeant Musche had

to use a leg sweep to put Defendant back on the ground. Defendant was kept on the ground

until he stopped resisting.

       After Defendant was placed in custody, the pill bottle was recovered from the ground

where Defendant had first started running. A search of Defendant’s coat revealed that he

was carrying two nylon eyeglass cases, collectively containing five plastic baggies with

approximately 70 grams of a white crystal substance inside them. That substance field tested

positive for methamphetamine. A search of the Corolla revealed a glass smoking pipe

wrapped in a paper towel in the console. Later lab tests confirmed that the methamphetamine

weighed over 63 grams. The pill bottle contained 41 capsules of Adderall, which tested

positive for amphetamine.




                                             7
       Sergeant Musche advised Defendant of his Miranda rights.6 Defendant did not

invoke those rights and agreed to speak with the troopers. Defendant told them that he had

obtained the methamphetamine from a friend in Oklahoma for payment for a debt on a

construction job that he had done. Defendant also admitted to smoking methamphetamine

earlier that day and apologized for his behavior multiple times.

       Defendant’s second point contends all of the evidence recovered upon Defendant’s

arrest should have been excluded as fruit of an illegal search or seizure. According to

Defendant, the arresting troopers lacked reasonable suspicion of criminal activity when they

blocked Defendant’s vehicle in the driveway. Defendant’s contention is based upon City of

Indianapolis v. Edmond, 531 U.S. 32 (2000).          Defendant argues that the ruse drug

checkpoint which culminated in his arrest was unconstitutional, so no reasonable suspicion

could arise thereafter. We disagree.

       In Edmond, the United States Supreme Court disallowed the use of evidence

obtained through the use of drug checkpoints, absent “some quantum of individualized

suspicion” of wrongdoing. Id. at 47. For the following reasons, Defendant’s reliance on

Edmond is misplaced.

           In State v. Mack, 66 S.W.3d 706 (Mo. banc 2002), a city police department set up

a drug checkpoint at an exit on Highway 61 in Lincoln County. The exit was selected

because it did not provide motorists with gas or food services, and the only reason a motorist

would take the exit was to go to a high school, a church, or one of several residences in the

area. There were no activities that night at the high school or church. The police set up

signs on the highway approximately one-quarter mile from the exit stating: “DRUG



       6
           See Miranda v. Arizona, 384 U.S. 436 (1966).
                                              8
ENFORCEMENT CHECKPOINT ONE MILE AHEAD” and “POLICE DRUG DOGS

WORKING[.]” These signs were intended to make drivers believe the drug checkpoint was

at the next exit. Uniformed officers were stationed at the top of the ramp and stopped all

exiting vehicles. The officers recorded the driver’s license number and registration and

asked why the driver took this exit. Officers were to look for any signs of possible drug

trafficking, and they were given discretion to interview the driver and passengers separately

if they thought it was necessary. If officers did not find suspicious circumstances that

warranted reasonable suspicion of drug trafficking, they released the vehicle and its

occupants. If circumstances did raise reasonable suspicion, the officers asked the driver for

permission to search the car. If the driver granted permission, he or she was asked to sign a

permission-to-search form, and the officers then searched the vehicle. If permission was not

granted, officers used a drug dog to sniff the exterior of the vehicle, and if the dog indicated

the presence of a controlled substance, the vehicle would be searched on that basis instead.

Id. at 707. As the defendant approached the Highway 61 exit, his vehicle appeared to be

continuing past the off ramp. “[S]uddenly it shot over and almost missing it came up the off

ramp. And he was moving a pretty good pace too.” Id. Defendant was stopped, and police

discovered various narcotics and drug paraphernalia during a consensual search of the

vehicle. Id. at 708.

       After the defendant was charged, he filed a motion to suppress that cited Edmond as

support for the motion. The trial court granted the motion, and the State appealed. Id. at

708. After the appeal was transferred to our Supreme Court, the Court stated that the issue

presented was “whether the deceptive drug checkpoint scheme does indeed generate the

necessary quantum of individualized suspicion.” Id. at 709. After reviewing the detailed



                                               9
procedures used by the police, our Supreme Court distinguished Edmond and held that the

ruse drug checkpoint was “fundamentally different than that in Edmond because the required

‘quantum of individualized suspicion’ is present.” Mack, 66 S.W.3d at 709-10. In so

holding, our Supreme Court noted that a defendant’s particular conduct in exiting before the

checkpoint must be considered:

        According to the officer’s testimony, defendant “suddenly veered off onto
        the off ramp” and “almost missed the turn,” as if he made the decision to exit
        only upon learning that a checkpoint was supposedly ahead. This evidence,
        when coupled with the deceptive checkpoint scheme, certainly compels a
        finding of “individualized suspicion.”

Id. at 710.

        In the case at bar, the procedures of the ruse drug checkpoint, coupled with

Defendant’s conduct of abruptly changing lanes and taking Exit 33 at the last second, meets

the standard for individualized suspicion required by Edmond and Mack.

        Assuming arguendo that Mack is not controlling, our decision would not change.

Defendant’s contention that the troopers lacked reasonable suspicion when they parked

behind the Corolla ignores favorable testimony that the initial encounter was consensual. As

we explained in State v. Long, 599 S.W.3d 908 (Mo. App. 2020):

        Generally, there are three categories of police-citizen encounters: (1) a
        consensual encounter; (2) an investigative detention requiring only
        reasonable suspicion based upon specific articulable facts; and (3) an arrest
        requiring probable cause. See Johnson, 427 S.W.3d at 872. “A consensual
        encounter does not implicate the Fourth Amendment until the officer restrains
        the individual’s liberty to the extent that a reasonable person would feel that
        he or she was not free to leave or decline the officer’s questions.” Id. If the
        encounter is consensual, “police officers are free to question an individual,
        even without reasonable suspicion of criminal activity[.]” State v. Sund, 215
        S.W.3d 719, 723 (Mo. banc 2007); see also Lammers, 479 S.W.3d at 631
        (“for purposes of the Fourth Amendment, a seizure does not occur simply
        because a police officer approaches an individual and asks a few questions”).
        Further, “[u]nder the Fourth Amendment, a law enforcement officer may
        approach a vehicle for safety reasons, or if a motorist needs assistance, so

                                              10
          long as the officer can point to reasonable, articulable facts upon which to
          base his actions.” State v. Schroeder, 330 S.W.3d 468, 473 (Mo. banc 2011);
          see State v. Galen, 554 S.W.3d 550, 554 (Mo. App. E.D. 2018).

Long, 599 S.W.3d at 914.

          When Defendant parked the Corolla in the driveway of the first residence on the west

side of Road 1010, Sergeant Braden knew the people who lived there were not at home. He

and Sergeant Musche pulled into the next driveway south of the residence. Sergeant Braden

saw Defendant and Shanks approach the residence and knock on the front door. Because

they were not the homeowners and their vehicle was a rental from Texas, Sergeant Braden

wanted to “check to see if they needed any assistance or what the circumstances were that

they were at that residence.” The troopers decided to make consensual contact with the

occupants of the Corolla. It was then that they pulled their vehicles into the driveway behind

the Corolla, exited, and approached Defendant and Shanks. Based on this evidence, the

initial encounter was consensual. See id. The troopers pointed out specific, articulable facts

on which to base their actions in approaching Defendant and asking him a few questions.

See id.

          During this encounter, the troopers observed unusual conduct leading them to

reasonably suspect criminal activity was afoot.         See Lovelady, 432 S.W.3d at 191.

Reasonable suspicion, which is less stringent than probable cause, is present “if the officer

is able to point to specific and articulable facts which, taken together with rational inferences

from those facts, reasonably warrant that intrusion.” Id. (internal quotation marks and

citation omitted); see, e.g., State v. Peery, 303 S.W.3d 150, 154-55 (Mo. App. 2010) (officer

has reasonable suspicion to conduct a detention when he can point to specific facts and

inferences which establish an objective basis for suspecting illegal activity).



                                               11
       After the troopers identified themselves, Defendant abruptly placed both of his hands

in the dark leather coat he was wearing. Defendant said he and his passengers were returning

to Michigan from Oklahoma City. Defendant identified himself with a Michigan driver’s

license. Sergeant Musche knew that Oklahoma City and Tulsa were two of the largest

methamphetamine hubs in the Midwest, and travel from Oklahoma City or Texas to

Michigan would be consistent with moving methamphetamine. Defendant’s explanation for

stopping at the residence was suspicious. He said he was looking for a gas station, but he

had no explanation for why he had not stopped at one a few miles back. Defendant also

paused before answering each question during that conversation.

       Thereafter, additional events that occurred during the encounter provided probable

cause to arrest Defendant. There was a large bulge in the upper chest area of Defendant’s

coat. When asked about what was in his coat, Defendant showed the pill bottle to Sergeant

Musche. The label of that bottle said it contained Adderall, which is a Schedule II controlled

substance. Sergeant Musche observed that the pills had not been prescribed for Defendant.

At that point, the troopers had probable cause to arrest Defendant for possession of a

controlled substance.

       Based on our review of the record, the trial court’s decision to deny Defendant’s

motion to suppress was not clearly erroneous. Accordingly, Point 2 is denied.

                                           Point 1

       In Defendant’s first point, he contends there was insufficient evidence to support his

conviction for felony resisting arrest. According to Defendant, there was no evidence that

he was being arrested for a felony at the time he fled.




                                              12
        On appeal, sufficiency of the evidence is reviewed on the merits, regardless of

whether that issue was raised at trial. State v. Claycomb, 470 S.W.3d 358, 361-62 (Mo. banc

2015). In a court-tried criminal case, the judge’s findings have the force and effect of a jury

verdict. Rule 27.01(b); State v. Crawford, 68 S.W.3d 406, 408 (Mo. banc 2002).7 The

standard used to review the sufficiency of the evidence in a court-tried or a jury-tried

criminal case is therefore the same. State v. Lauer, 955 S.W.2d 23, 24-25 (Mo. App. 1997).

“Appellate review of sufficiency of the evidence is limited to whether the State has

introduced sufficient evidence from which a reasonable juror could have found each element

of the crime beyond a reasonable doubt.” State v. Hunt, 451 S.W.3d 251, 257 (Mo. banc

2014). In reviewing the evidence, we accept as true all evidence and inferences favorable to

the State; all contrary evidence and inferences are disregarded. Crawford, 68 S.W.3d at 407-

08.

        The resisting-arrest charge in Count 2 of the information alleged, in relevant part,

that Defendant was being arrested “for the felony possession of a controlled substance[.]”

At trial, the court took judicial notice of the evidence presented at the evidentiary hearing on

the motion to suppress by agreement of the parties. In our earlier discussion of Point 2, we

summarized all of the favorable evidence, from the suppression hearing and the trial, relating

to the resisting-arrest charge.

        A person commits the offense of resisting arrest, in violation of § 575.150.1, if that

person: (1) knew or reasonably should have known that a law enforcement officer was

making an arrest; (2) resisted that arrest by using or threatening to use violence or physical

force, or by fleeing from the officer; and (3) did so for the purpose of preventing the officer



        7
            All rule references are to Missouri Court Rules (2021).
                                              13
from completing the arrest. State v. Pierce, 433 S.W.3d 424, 434 (Mo. banc 2014). There

is no argument by Defendant that the State failed to prove these three elements.

       The offense of resisting arrest can be either a felony or a misdemeanor. State v.

Johnson, 613 S.W.3d 517, 520 (Mo. App. 2020). In § 575.150.5(1), the grade of offense is

enhanced from a misdemeanor to a felony if the person is “[r]esisting ... an arrest ... for a ...

[f]elony[.]” Id. Defendant’s argument focuses solely on this enhancement element. The

proof requirements for a felony conviction were articulated in State v. Shaw, 592 S.W.3d

354 (Mo. banc 2019):

       Section 575.150.5(1) enhances resisting arrest to a felony when law
       enforcement makes an arrest “for a felony.” In light of the plain meaning of
       the term “for” set out above and the fact that all felonies are criminal offenses,
       the State must present sufficient evidence to support a factual finding beyond
       a reasonable doubt the defendant was arrested “because of” or “on account
       of” an offense to support a conviction of felony resisting arrest. See Apprendi
       v. New Jersey, 530 U.S. 466, 490, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000)
       (holding “any fact that increases the penalty for a crime ... must be submitted
       to [the factfinder], and proved beyond a reasonable doubt”). But whether the
       offense for which the defendant was arrested is actually a criminal offense
       that constitutes a felony under Missouri law is purely a question of law, which
       is up to the courts, not the factfinder, to determine.

Shaw, 592 S.W.3d at 359-60. Our Supreme Court also noted:

       even if the record contains evidence that could support a finding that the
       defendant was arrested for multiple offenses, some of which may not
       necessarily constitute felonies as a matter of law, an appellate court is bound
       by the standard of review to affirm a conviction of felony resisting arrest[]
       because the record contains evidence to support a finding beyond a
       reasonable doubt that a law enforcement officer arrested the defendant “on
       account of” or “because of” an offense that constitutes a felony as a matter of
       law.

Id. at 365. Thus, in the case at bar, we must decide whether the State presented sufficient

evidence to support a factual finding, beyond a reasonable doubt, that Defendant was

arrested because of, or on account of, an offense that constitutes a felony as a matter of law.



                                               14
       The Defendant challenges his conviction by arguing that there was insufficient

evidence to show that he was being arrested for a felony when he fled. We disagree. Before

Defendant fled, he had already produced the prescription pill bottle from his coat pocket and

shown it to Sergeant Musche. The trooper observed that the label of the pill bottle said it

contained Adderall, which had been prescribed to Timothy Shanks. At that time, Sergeant

Musche knew: (1) Adderall is a Schedule II controlled substance in Missouri; (2) the

medication had not been prescribed for Defendant; and (3) he was in possession of that

controlled substance. Possession of a controlled substance is a class C felony. See

§ 195.017.4(3)(a); § 195.202. Therefore, Defendant was being arrested because of, or on

account of, an offense that constituted a felony as a matter of law. See Shaw, 592 S.W.3d

at 365. Point 1 is denied.

       The judgment of the trial court is affirmed.



JEFFREY W. BATES, J. – OPINION AUTHOR

GARY W. LYNCH, C.J. – CONCUR

WILLIAM W. FRANCIS, JR., P.J. – CONCUR




                                             15